2017 IL App (1st) 160870

                                                                         SECOND DIVISION
                                                                         March 31, 2017

                                        No. 1-16-0870


 NORTH SPAULDING CONDOMINIUM                               )         Appeal from the
 ASSOCIATION, an Illinois Not-For-Profit Corporation,      )         Circuit Court of
                                                           )         Cook County
        Plaintiff and Counterdefendant-Appellee            )
                                                           )
        v.                                                 )         No. 13 M1 717924
                                                           )
 MICHAEL CAVANAUGH and TIFFANY                             )
 CAVANAUGH,                                                )         Honorable
                                                           )         David A. Skryd,
        Defendants and Counterplaintiffs-Appellants.       )         Judge Presiding.


       JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justices Neville and Mason concurred in the judgment and opinion.

                                         OPINION

¶1     Plaintiff North Spaulding Condominium Association (North Spaulding) initiated a

forcible entry and detainer action against the defendant unit owners Michael and Tiffany

Cavanaugh (collectively, the Cavanaughs) for unpaid assessments, seeking possession of the unit

and a money judgment. In North Spaulding Condominium Ass’n v. Cavanaugh, 2017 IL App

(1st) 153387-U (North Spaulding I), we affirmed the trial court’s dismissal of the Cavanaughs’

counterclaim against North Spaulding and the Cavanaughs’ third-party complaint against

Westward Management, Inc. (Westward). While North Spaulding I was on appeal, the forcible

case proceeded to a bench trial. After the close of the condominium association’s case in chief,

the Cavanaughs moved for judgment in their favor pursuant to section 2-1110 of the Code of

Civil Procedure (Code) (735 ILCS 5/2-1110 (West 2014)). The trial court denied the motion. The
1-16-0870



Cavanaughs rested without presenting any witnesses or introducing any evidence. The trial court

entered judgment in favor of North Spaulding. The Cavanaughs filed a combined motion for a

new trial and to reconsider the denial of their motion for judgment in their favor, which the trial

court denied. The trial court then granted North Spaulding’s petition for attorney fees. The

Cavanaughs timely appeal. For the following reasons, we affirm in part, vacate in part, and

remand.

¶2                                       BACKGROUND

¶3     A more complete procedural history of this case can be found in North Spaulding I. In

that order, we affirmed the trial court’s dismissal of the Cavanaughs’ counterclaim against North

Spaulding and the Cavanaughs’ third-party complaint against Westward. Those issues were

before us on interlocutory appeal based on the trial court’s finding pursuant to Illinois Supreme

Court Rule 304(a) (eff. Mar. 8, 2016). While North Spaulding I was pending in this court, the

matter proceeded to a bench trial on North Spaulding’s forcible entry and detainer complaint.

Here, we recite only those facts relevant to the issues before us.

¶4     On August 1, 2013, North Spaulding filed a verified complaint against the Cavanaughs,

alleging that they had “refused and failed” to pay their monthly condominium association

assessments since September 1, 2012. North Spaulding alleged that on December 5, 2012, it sent

a notice of nonpayment and a demand for possession (hereinafter Notice and Demand) to the

Cavanaughs’ condominium unit, that the Cavanaughs were delinquent, and asserted that North

Spaulding was entitled to possession of the condominium unit and a judgment for unpaid and

accrued common expenses along with late fees, interest, and attorney fees.

¶5     The Cavanaughs answered, and filed an amended counterclaim against North Spaulding

and an amended third-party complaint against Westward. They also asserted three affirmative



                                                  2

1-16-0870



defenses: waiver, “improper motive,” and “insufficient notice.” The trial court granted motions

to dismiss the amended counterclaim against North Spaulding and amended third-party

complaint against Westward, which we affirmed in North Spaulding I.

¶6     On December 22, 2015, the matter proceeded to a bench trial. North Spaulding called

Daniel O’Connor, a Westward employee and the property manager for the condominium

building. He testified that North Spaulding was a not-for-profit condominium association

organized under the Condominium Property Act (765 ILCS 605/1 et seq. (West 2014)) and

governed by the condominium association’s declaration. The declaration provides that each unit

owner is responsible for paying assessments in equal monthly installments. The declaration also

provides that North Spaulding is entitled to take possession of a unit in the event of default and

that the assessments, interest, costs, and attorney fees will become the unit owner’s obligation.

¶7     O’Connor testified that he was familiar with collection letters sent by North Spaulding.

He testified that they were stored on a server, that the letters could be accessed through a

program called SmartSearch, and that he was familiar with the storage and retrieval methods

used by Westward. He indentified the December 5, 2012, Notice and Demand as a “record made

by a person with knowledge of or made from information transmitted by a person with

knowledge of the acts and events appearing on it,” that it was made at or near the time of the acts

and events appearing on it, that it was the regular practice of Westward as agent for North

Spaulding to make such records, that it was a record kept in the course of regularly conducted

business, and that the copy provided to him was a true and correct copy of the notice sent by

Westward. He described how the records were stored and accessed, and that a Westward

employee creates notices from the information gathered from SmartSearch and sends out the

notices by certified mail to the unit owner. The Cavanaughs repeatedly objected to O’Connor’s



                                                 3

1-16-0870



foundation testimony, and objected to the Notice and Demand being admitted into evidence

because of a lack of foundation, the Notice and Demand was hearsay, and the Notice and

Demand “has not been signed by the witness. It was signed by a third party.” The trial court

overruled the objections and admitted the Notice and Demand into evidence. O’Connor testified

that it was the corporate procedure of Westward to send a Notice and Demand for possession to

all known addresses for a unit owner. The Notice and Demand sent to the Cavanaughs stated that

the unpaid assessments and accrued fees and fines totaled $1074.56.

¶8     O’Connor identified Westward’s ledger as a “record made by a person with knowledge of

or made from information transmitted by a person with knowledge of the [acts] and events

appearing on it,” that it was made or updated at or near the time of the acts and events appearing

on it, that it was the regular practice of Westward as agent for North Spaulding to make such

records, and that it was a record kept in the course of regularly conducted business. He testified

that Westward stores ledger information in a computer program called Buildium, which allows

for records to be accessed in a variety of ways. Over the Cavanaughs’ foundational objection, the

trial court admitted the ledger into evidence, which reflected a total unpaid balance of $3204.26.

¶9     On cross-examination, O’Connor stated that he began working for Westward in October

2013. He admitted that he was not employed by Westward at the time the Notice and Demand

was sent. During cross-examination, the Cavanaughs’ counsel sought to question O’Connor

regarding whether he attended any condominium board meetings, whether he was familiar with

any notices of such meetings, various entries on the ledger, and whether unit repairs were

charged to the Cavanaughs. North Spaulding objected to each line of questioning without stating

a basis for the objection, and the trial court sustained the objections without asking for a basis for

the objections.



                                                  4

1-16-0870



¶ 10   After North Spaulding rested its case in chief, the Cavanaughs presented a written

“Motion to Find for Defendants at the Close of Plaintiff’s Evidence” pursuant to section 2-1110

of the Code (735 ILCS 5/2-1110 (West 2014)). They asserted for the first time that a prima facie

case for forcible entry and detainer includes proving that a condominium board properly noticed

a meeting open to unit owners and voted on whether to initiate litigation against a unit owner. In

support, the Cavanaughs cited section 18(a)(9) of the Condominium Property Act (765 ILCS

605/18(a)(9) (West 2014)), and Palm v. 2800 Lake Shore Drive Condominium Ass’n, 2014 IL

App (1st) 111290. The Cavanaughs argued that North Spaulding failed to present any evidence

that the unit owners were properly notified of a meeting, or that a vote was taken authorizing the

forcible entry and detainer case against the Cavanaughs. After argument, the trial court denied

the motion.

¶ 11   The Cavanaughs waived their case in chief and rested. After closing arguments the trial

court found in favor of North Spaulding, entering a judgment for possession and a money

judgment in the amount of $3204.26, plus $926.26 in costs.

¶ 12   North Spaulding then filed a verified petition seeking $22,493.10 in attorney fees. The

fee petition was supported by an affidavit and supporting invoices. The Cavanaughs responded

that the fees were excessive, that many of the charges were related to defending the Cavanaughs’

counterclaim and third-party complaint, that certain fees were unsupported, and that the hourly

rates charged were too high. On February 8, 2016, after a hearing, the trial court granted the fee

petition, awarding North Spaulding $23,177.50 in attorney fees.

¶ 13   On January 21, 2016, the Cavanaughs filed a combined motion to reconsider the denial of

their section 2-1110 motion for judgment and a motion for a new trial. They argued that the trial

court misapplied the law because North Spaulding presented no evidence that it gave proper



                                                5

1-16-0870



notice of an association board meeting or that the association board voted to initiate the forcible

action. In their motion for a new trial, the Cavanaughs argued that the trial court sustained

objections when North Spaulding’s counsel gave no basis for the objection. They argued that

O’Connor did not lay a proper foundation for the Notice and Demand or the ledger. The

Cavanaughs’ motion for a new trial cited no case law.

¶ 14    On March 8, 2016, the trial court denied the Cavanaughs’ motion to reconsider and for a

new trial. The Cavanaughs timely filed their notice of appeal on March 28, 2016, identifying the

orders subject to their appeal as the December 22, 2015, judgment order, the February 8, 2016,

order granting North Spaulding’s attorney fee petition, and the March 8, 2016, order denying

their motion to reconsider and for a new trial.

¶ 15                                        ANALYSIS

¶ 16    At the outset, we note that the Cavanaughs’ statement of facts does not comply with

Illinois Supreme Court Rule 341(h)(6) (eff. Jan. 1, 2016). They repeatedly interject argument

into their statement of facts, and on several occasions, include citations to the record that do not

support the purported “fact.” For example, the Cavanaughs assert that they “have not resided in

the Unit since prior to 2012, of which [North Spaulding] was aware.” To support this assertion,

they cite to the factual allegations of their own counterclaim. But in that pleading, the

Cavanaughs never alleged that they resided somewhere other than the condominium unit in

2012. And while they alleged that North Spaulding “knew” that they did not reside at the

condominium unit, the Cavanaughs never established any evidence that would show this to be

true.

¶ 17    We also observe that the Cavanaughs regularly fail to cite to the record in support of their

argument, in violation of Illinois Supreme Court Rule 341(h)(7) (eff. Jan. 1, 2016). These



                                                  6

1-16-0870



violations are not severe enough to warrant striking their statement of facts, their brief, or

dismissing their appeal, however we remind them that we have the discretion to do so. Because

we have the benefit of our decision in North Spaulding I, as well as the trial transcript and the

record on appeal, we will proceed to address the merits of their arguments.

¶ 18   On appeal, the Cavanaughs raise three arguments. First they argue that the trial court

erred in denying their motion for a judgment in their favor at the close of North Spaulding’s case,

and in denying their subsequent motion to reconsider. Next, they argue that the trial court abused

its discretion by denying their motion for a new trial. Finally, they argue that the trial court

abused its discretion by granting North Spaulding’s petition for attorney fees.

¶ 19   First we address the denial of the Cavanaughs’ motion for a judgment in their favor at the

close of North Spaulding’s case in chief. The Cavanaughs argue that to prove a prima facie case

for recovery of unpaid assessments and for possession under the Forcible Entry and Detainer

Act, North Spaulding was required to prove: “(a) first, that a meeting was held to consider

whether or not to institute collection proceedings against [the Cavanaughs]; (b) that a vote was

taken during an open portion of that meeting by [North Spaulding] to institute litigation; and

(c) that North Spaulding gave proper notice of such meeting where collection proceedings were

discussed and/or voted on to [the Cavanaughs] within forty-eight hours before the meeting

convened.” The Cavanaughs argue that under section 18(a)(9) of the Condominium Property

Act, all meetings of the board of managers for a condominium association must be open to any

unit owner with proper notice, and that all votes must be made at an open meeting. They also

argue that in Palm, 2014 IL App (1st) 111290, ¶¶ 51-59, we held that in order to pursue

litigation, a condominium association must show that it held a meeting, voted, and gave proper

notice to unit owners.



                                                 7

1-16-0870



¶ 20   The trial court must engage in a two-phase analysis when ruling on a motion made

pursuant to section 2-1110 of the Code (735 ILCS 5/2-1110 (West 2014)). The standard of

review depends, in part, on the substance of the motion and the trial court’s ruling. First, the trial

court considers whether the plaintiff has produced some evidence in support of each element of

their prima facie case. Barnes v. Michalski, 399 Ill. App. 3d 254, 263 (2010). A trial court’s

ruling on this first phase requires making a determination as a matter of law, which we review

de novo. Id. at 263-64. If the trial court finds that the plaintiff has presented some evidence on

each element, the trial court must then weigh the evidence to determine if any element of the

prima facie case has been negated. Id. We review these determinations under the manifest weight

of the evidence standard. Id. at 264. Here, the Cavanaughs did not argue the sufficiency of North

Spaulding’s case, but instead argued that North Spaulding’s claim failed as a matter of law. As

such, we review the denial of Cavanaughs’ motion for judgment at the close of North

Spaulding’s case de novo.

¶ 21   The Condominium Property Act (765 ILCS 605/1 et seq. (West 2014)) and the Forcible

Entry and Detainer Act (735 ILCS 5/9-101 et seq. (West 2014)) set forth the procedures

available to a condominium association for recovering unpaid assessments. Section 18(o) of the

Condominium Property Act requires that a condominium association’s bylaws provide that, “the

association shall have no authority to forbear the payment of assessments by any unit owner.”

765 ILCS 605/18(o) (West 2014). Furthermore, the board of managers “shall exercise the care

required of a fiduciary of the unit owners” in carrying out its powers and duties, including the

collection of assessments and the imposition of charges for late payment of a unit owner’s

proportionate share of the common expenses. 765 ILCS 605/18.4(d), (l) (West 2014). Section

9.2(a) of the Condominium Property Act provides:



                                                  8

1-16-0870



       “In the event of any default by any unit owner *** the board of managers *** shall have

       such rights and remedies as provided in the [Condominium Property] Act *** including

       the right to maintain an action for possession against such defaulting unit owner *** for

       the benefit of all the other unit owners in the manner prescribed by Article IX of the Code

       of Civil Procedure [735 ILCS 5/9-101].” 765 ILCS 605/9.2(a) (West 2014); see also

       Knolls Condominium Ass’n v. Harms, 202 Ill. 2d 450, 456 (2002).

¶ 22   A “prime purpose of the Forcible Entry and Detainer Act *** is to provide a speedy

remedy to give possession to those entitled to it.” Sawyier v. Young, 198 Ill. App. 3d 1047, 1052

(1990); see also Wells Fargo Bank, N.A. v. Watson, 2012 IL App (3d) 110930, ¶ 14 (same).

Section 9-102(a)(7) of the Forcible Entry and Detainer Act provides that a condominium

association is entitled to possession of a condominium unit when a unit owner fails or refuses to

pay their proportionate share of common expenses, the condominium association serves a

demand in compliance with section 9-104.1 of the Forcible Entry and Detainer Act, and the unit

owner fails to pay the amount claimed within the time proscribed. 735 ILCS 5/9-102(a)(7) (West

2014). Section 9-104.1 requires the condominium association to provide notice that the unit

owner has at least 30 days to satisfy the demand and set forth the amounts claimed and when

those amounts were originally due along with late charges, interest, and attorney fees. 735 ILCS

5/9-104.1(a) (West 2014). The notice must include specific language that only full payment will

be accepted to invalidate the demand unless otherwise agreed to in writing. 735 ILCS 5/9­

104.1(b) (West 2014). The demand must be served in accord with section 9-104.1(c) (735 ILCS

5/9-104.1(c) (West 2014)).

¶ 23   We find that the trial court properly denied the Cavanaughs’ section 2-1110 motion for

judgment because North Spaulding was not required, as part of its prima facie case for



                                                9

1-16-0870



possession and recovery of unpaid assessments, to prove that it properly noticed and conducted

an association board meeting where a vote was taken to authorize the forcible action. The only

case to which the Cavanaughs cite in support of their argument is our decision in Palm. There, a

unit owner sought injunctive relief against the condominium association for allegedly violating

the Condominium Property Act by conducting board business in “working sessions” that were

not open to unit owners. Palm, 2014 IL App (1st) 111290, ¶ 19. The trial court granted summary

judgment in favor of the plaintiff, finding that the defendant condominium association violated

its “declaration and the Not for Profit Act by undertaking to defend the instant case without

taking a vote in an open meeting as to whether to pursue the litigation.” Id. ¶ 26. The trial court

enjoined the board from “addressing, acting on, voting on, and making decisions on affairs”

except in properly noticed meetings open to unit owners. Id. ¶ 28. On appeal, we found that the

“working sessions” constituted “conducting board business” as used in the Condominium

Property Act’s definition of board “meeting” in section 2(w), and therefore needed to be done in

open meetings. Id. ¶¶ 54-55. We went on to state that the “question of whether to assert or

defend a lawsuit and, necessarily, whether to expend association funds and resources on such

litigation is clearly a question involving the business of the association,” and section 18(a)(9) of

the Condominium Property Act “specifically provides that the board must vote on any litigation

matter at meeting [sic] open to all unit owners.” Id. ¶ 87.

¶ 24   The Cavanaughs’ reliance on Palm is misplaced, and no court has applied Palm in the

manner urged by the Cavanaughs. Palm was not a forcible entry and detainer case, and did not

directly analyze the issue presented here: whether a condominium association, as part of its

prima facie case in a forcible entry and detainer action, must prove that it properly noticed a

board meeting, open to unit owners, at which a vote was taken on the issue of whether to initiate



                                                 10 

1-16-0870



an action for possession and to recover unpaid assessments. Nor did Palm address whether a unit

owner may raise the failure to hold a meeting and vote to file a forcible entry and detainer

lawsuit as a defense to a forcible entry and detainer action. In their appellant’s brief, the

Cavanaughs cite no other case law, and develop no further argument, to support their position

that an essential element of a forcible entry and detainer case is proof that the action was

authorized by a board vote taken at a properly noticed meeting open to all unit owners.

¶ 25   The Cavanaughs’ position is also at odds with the Condominium Property Act and the

Forcible Entry and Detainer Act. See Knolls Condominium Ass’n, 202 Ill. 2d at 457-58 (noting

that section 9.2 of the Forcible Entry and Detainer Act “was adopted to provide a constitutionally

permissible, quick method for collection of assessment arrearages” (internal quotation marks

omitted)). Neither statute requires that a condominium association prove that it voted to initiate

collection proceedings at a properly noticed meeting open to unit owners as an element of its

forcible entry and detainer claim. The legislature amended both statutes to give condominium

associations the right to use the Forcible Entry and Detainer Act to collect past due assessments,

(see id.), and in doing so, did not include a requirement that the condominium association prove

that a vote was held at a properly noticed meeting open to unit owners. In short, the issues in a

forcible entry and detainer action brought by a condominium association are whether

assessments are unpaid, how much is due, and whether reasonable attorney fees should be

awarded to the association if successful. The legislature could have, but clearly did not, make the

process of collecting necessary assessments more complicated by requiring formal proof of a

collection duty in a forcible action. The Condominium Property Act requires the association

board to collect unpaid assessments and gives the board no discretion is relieving a unit owner of

their obligation to pay those assessments. This is a common sense provision that protects unit



                                                11 

1-16-0870



owners from shouldering costs that should be borne by a delinquent unit owner. In most

instances, condominiums consist of a relatively small number of unit owners who are not

professional building managers and are typically not assisted with sophisticated legal advice. The

legislature clearly did not intend on providing a complicated or burdensome process for recovery

of association expenses.

¶ 26   In sum, neither the Condominium Property Act nor the Forcible Entry and Detainer Act

required North Spaulding to prove as an element of recovery that the litigation was authorized by

a board vote at a properly noticed meeting open to all unit owners, and, based on the record

before the trial court and on appeal, we will not extend Palm to create any such requirement.

Here, North Spaulding presented evidence at trial that, as a condominium association, it was

entitled to possession of Cavanaughs’ unit for unpaid assessments under section 9-102(a)(7) of

the Forcible Entry and Detainer Act (735 ILCS 5/9-102(a)(7) (West 2014)). North Spaulding

presented evidence that the Cavanaughs had not paid their assessments since September 1, 2012,

that the Notice and Demand was given and served in accord with sections 9-102 and 9-104.1 on

December 5, 2012, and that the Cavanaughs owed $3204.26. At the close of North Spaulding’s

case, the Cavanaughs, for the first time in the circuit court, interjected the issue of whether the

association board voted to bring a forcible action in their section 2-1110 motion for judgment

and then failed to develop a coherent argument that North Spaulding was required to prove that a

vote had been taken as part of its prima facie case. They advance no additional argument on

appeal. The Cavanaughs’ motion for judgment at the close of North Spaulding’s case in chief

was properly denied.

¶ 27   Next, the Cavanaughs argue that the trial court abused its discretion by denying their

motion for a new trial. They argue that the trial court improperly sustained North Spaulding’s



                                                12 

1-16-0870



objections during the Cavanaughs’ cross-examination of O’Connor when North Spaulding

offered no basis for its objections. The Cavanaughs further claim that the trial court improperly

admitted the Notice and Demand and North Spaulding’s ledger into evidence without an

adequate foundation. We address these arguments in turn.

¶ 28   First, the Cavanaughs argue that the trial court should have sought a basis for North

Spaulding’s objections during the cross-examination of O’Connor. During trial, the Cavanaughs

attempted to ask O’Connor questions regarding the requirement that North Spaulding send

notices of condominium board meetings and whether any such notices were sent. North

Spaulding objected without stating a basis for the objection, and the trial court sustained the

objections. The Cavanaughs argue that the basis for the objections is not clear from the context

of the proceedings, and that these questions were “clearly relevant and germane to the

proceedings, as [they establish] that [O’Connor] could not testify as to whether [North

Spaulding] had the authority to act.”

¶ 29   North Spaulding argues the Cavanaughs have forfeited this argument by failing to cite

any authority in support of its contention that the basis of North Spaulding’s objections were not

apparent from the context of the trial. 1 They argue that the objections were clearly related to

“germaneness,” since the issue of whether the condominium board properly noticed and held a

meeting at which it voted to initiate the forcible action is not germane to the issue of possession.

¶ 30   We review a trial court’s ruling on a motion for a new trial for an abuse of discretion.

Snelson v. Kamm, 204 Ill. 2d 1, 36 (2003). Also, a trial court’s evidentiary rulings will not be

overturned absent a clear abuse of discretion. In re Leona W., 228 Ill. 2d 439, 460 (2008). In


       1
         We note that the Cavanaughs’ sole citation was to our unpublished order in People v. Valera,
2015 IL App (2d) 121360-U, which was entered pursuant to Rule 23 and which may not be cited as
authority except under limited circumstances. Those circumstances are not present here, and we therefore
disregard the citation.
                                                  13 

1-16-0870



order to warrant reversal of the trial court’s evidentiary rulings, the error must have been

substantially prejudicial and affected the outcome of the case. Id. A trial court abuses its

discretion only if it exceeds the bounds of reason and ignores recognized principles of law or if

no reasonable person would take the position adopted by the court. Alm v. Loyola University

Medical Center, 373 Ill. App. 3d 1, 4 (2007).

¶ 31   Although the parties reference Illinois Rule of Evidence 103 (eff. Oct. 15, 2015), 2 they

fail to discuss the more applicable rules of evidence. While North Spaulding refers to

“germaneness” in its appellee’s brief as the basis for its trial court objections, having reviewed

the trial transcript, it is clear that North Spaulding’s objections were rooted in relevance. See Ill.

R. Evid. 401 (eff. Jan. 1, 2011) (“ ‘Relevant evidence’ means evidence having any tendency to

make the existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.”). Irrelevant evidence is not

admissible. Ill. R. Evid. 402 (eff. Jan. 1, 2011). As discussed above, the first time that the

Cavanaughs asserted their argument regarding the need for a properly-noticed board meeting and

vote was in their motion for judgment at the close of North Spaulding’s case in chief. At trial,

O’Connor was called as a witness to establish that North Spaulding was a condominium

association, that it complied with its notice obligations under the Forcible Entry and Detainer Act

by sending the Notice and Demand, and to establish the amount owed by the Cavanaughs. The

trial court acted within its discretion by sustaining North Spaulding’s objections to questions

       2
        Illinois Rule of Evidence 103 states:
                “(a) Effect of Erroneous Ruling. Error may not be predicated upon a ruling which admits
       or excludes evidence unless a substantial right of the party is affected, and
                         (1) Objection. In case the ruling is one admitting evidence, a timely objection or
                motion to strike appears of record, stating the specific ground of objection, if the specific
                ground was not apparent from the context; or
                         (2) Offer of Proof. In case the ruling is one excluding evidence, the substance of
                the evidence was made known to the court by offer or was apparent from the context
                within which questions were asked.” Ill. R. Evid. 103(a)(1)-(2) (eff. Oct. 15, 2015).
                                                    14 

1-16-0870



about board meetings and votes without seeking a basis for those objections because, in context,

they were not relevant to any issue being tried, specifically whether North Spaulding had

established a right to a judgment for possession and unpaid assessments. Therefore, the trial

court did not abuse its discretion in denying that portion of the Cavanaughs’ motion for a new

trial.

¶ 32     Next, the Cavanaughs raise a similar argument with respect to the trial court sustaining

objections without seeking a basis for the objection where the Cavanaughs sought to question

O’Connor regarding certain entries in North Spaulding’s ledger. The Cavanaughs again claim

that the trial court “excluded testimony that was highly relevant to the proceeding without any

basis for doing so.” The Cavanaughs claim that this “affected the outcome of the trial, and thus, a

new trial is appropriate.” The Cavanaughs’ appellant’s brief fails to identify the entries they

wanted to explore, and they made no offer of proof in this regard.

¶ 33     The Cavanaughs have forfeited this point by failing to develop any meaningful argument

in support. Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016); see also Housing Authority v. Lyles, 395 Ill.

App. 3d 1036, 1040 (2009) (finding that failure to properly develop an argument does “not merit

consideration on appeal and may be rejected for that reason alone”). They made no offer of proof

that might establish the relevance of their questions, and on appeal, fail to offer any explanation

as to the significance the entries in the ledger about which they sought to question O’Connor.

The Cavanaughs argue that the ledger formed North Spaulding’s basis for damages, but they fail

to develop any argument as to how any of the ledger entries were improperly admitted into

evidence for the purpose of computing the total amount of North Spaulding’s damages. They

also fail to direct our attention to the ledger entries about which they wanted to question

O’Connor. There was no suggestion that any assessments were paid or incorrectly credited to the



                                                  15 

1-16-0870



Cavanaughs. There was no suggestion by way of competent evidence or an offer of proof that the

claimed amount due was excessive. They have therefore forfeited their argument that the trial

court abused its discretion in denying their motion for a new trial on the basis of having

sustained objections to questions about the ledger without a basis for those objections. Lyles, 395

Ill. App. 3d at 1040.

¶ 34   Next, the Cavanaughs argue that the trial court abused its discretion in denying their

motion for a new trial because the trial court admitted the Notice and Demand and ledger into

evidence without proper foundations. They argue that O’Connor, who was not employed by

Westward until October 2013, could not lay the foundation for a document purportedly created

in 2012, since he is unable to testify that the record was made in the ordinary course of business,

or that it was made at or near the time of the event or occurrence.

¶ 35   The Cavanaughs fail to cite to the record on appeal in support of their argument and

largely fail to cite any case law in support of their argument. Most glaringly, they fail to even

mention Illinois Supreme Court Rule 236(a) (eff. Aug. 1, 1992) or Illinois Rule of Evidence

803(6) (eff. Apr. 26, 2012). These violations are grounds for forfeiture. See Lyles, 395 Ill. App.

3d at 1040. However, we understand the Cavanaughs’ argument, and find that North Spaulding

laid a sufficient foundation pursuant to Rule 236(a) and Illinois Rule of Evidence 803(6).

¶ 36   Rule 236(a) provides that:

       “Any writing or record, whether in the form of any entry in a book or otherwise, made as

       a memorandum or record of any act, transaction, occurrence, or event, shall be admissible

       as evidence of the act, transaction, occurrence, or event, if made in the regular course of

       any business, and if it was the regular course of the business to make such a

       memorandum or record at the time of such an act, transaction, occurrence, or event or



                                                16 

1-16-0870



       within a reasonable time thereafter. All other circumstances of the making of the writing

       or record, including lack of personal knowledge by the entrant or maker, may be shown

       to affect its weight, but shall not affect its admissibility. The term ‘business,’ as used in

       this rule, includes business, profession, occupation, and calling of every kind.” Ill. S. Ct.

       R. 236(a).

¶ 37   The Cavanaughs’ argument regarding O’Connor not being employed by Westward at the

time the Notice and Demand was made and sent does not affect its admissibility, but rather goes

the weight to be given it by the trier of fact. Ill. S. Ct. R. 236(a). Here, O’Connor identified the

Notice and Demand sent to the Cavanaughs. He testified that it was the regular practice of

Westward, as agent of North Spaulding, to prepare Notice and Demand letters kept in the course

of Westward’s regularly conducted business activity made by a person with knowledge of or

made from information given by a person with knowledge of the acts described therein, that the

Notice and Demand letters are stored on a computer server, that he frequently works with such

records, and that he was familiar with Westward’s storage and retrieval methods for documents

such as the Notice and Demand. He testified that the Notice and Demand letter dated December

5, 2012, was a true and accurate copy of the one sent to the Cavanaughs, which was created at or

near the time of the events described therein, and that it was Westward’s procedure to send such

notices to all known addresses of the unit owner. He identified the Notice and Demand as a true

and accurate copy of the one sent to the Cavanaughs. This testimony, coupled with the

Cavanaughs’ admission that that the document was sent to their unit, clearly established that

North Spaulding laid an adequate foundation under Rule 236(a), and the trial court did not abuse

its discretion in admitting the Notice and Demand.

¶ 38   O’Connor also identified Westward’s ledger for the Cavanaughs’ unit. He testified that it



                                                17 

1-16-0870



was made by a person with knowledge or from information transmitted by a person with

knowledge of the events, that it was made and updated at or the near the time of the events

appearing in it, that it was Westward’s regular practice to make such records, and that they were

kept in the ordinary course of business. He testified that he was familiar with Westward’s storage

and retrieval procedures, and the copy of the ledger he was shown was a true and accurate copy

of the ledger for the Cavanaughs’ account. Again, this is an adequate foundation under Rule

236(a), and the trial court did not abuse its discretion in admitting the ledger into evidence.

¶ 39    In sum, the trial court did not abuse its discretion in denying the Cavanaughs’ motion for

new trial where the trial court did not abuse its discretion in admitting the Notice and Demand or

the account ledger into evidence.

¶ 40    Finally, the Cavanaughs argue that the trial court abused its discretion in granting North

Spaulding’s petition for attorney fees. They argue that the fees requested by North Spaulding are

“excessive and improper,” that the fees are not supported by the “documents” tendered to the

trial court, and that North Spaulding improperly sought over $10,000 in fees in connection with

the Cavanaughs’ counterclaim and third-party complaint. 3 Plaintiff’s argument cites virtually no

authority in support of the claimed error.

¶ 41    Section 9.2(b) of the Condominium Property Act states that “[a]ny attorneys’ fees

incurred by [an] Association arising out of default by an unit owner *** shall be added to, and

deemed a part of, his respective share of the common expense.” 765 ILCS 605/9.2(b) (West

2014). Section 9-111 of the Forcible Entry and Detainer Act provides:

        “[W]hen [an] action is based upon the failure of an owner of a unit therein to pay when

        due his or her proportionate share of the common expenses of the property, or of any

        3
         North Spaulding and Westward were represented by the same attorneys in the trial court, and in
this court, both in this case and in case No. 1-15-3387, although Westward is not actually a party to this
appeal.
                                                   18 

1-16-0870



       other expenses lawfully agreed upon or the amount of any unpaid fine, and if the court

       finds that the expenses or fines are due to the plaintiff, the plaintiff shall be entitled to the

       possession of the whole of the premises claimed, and judgment in favor of the plaintiff

       shall be entered for the possession thereof and for the amount found due by the court

       including interest and late charges, if any, together with reasonable attorney’s fees, if any,

       and for the plaintiff’s costs. The awarding of reasonable attorney’s fees shall be pursuant

       to the standards set forth in subsection (b) of this Section 9-111.” 735 ILCS 5/9-111(a)

       (West 2014).

Section 9-111(b) requires the trial court, when determining reasonable attorney’s fees, to

consider: “(i) the time expended by the attorney; (ii) the reasonableness of the hourly rate for the

work performed; (iii) the reasonableness of the amount of time expended for the work

performed; and (iv) the amount in controversy and the nature of the action.” 735 ILCS 5/9­

111(b) (West 2014).

¶ 42   We begin by noting that the Cavanaughs assert, without citation to case law and without

developing any legal argument, that the trial court abused its discretion by awarding North

Spaulding attorney fees incurred in defending the Cavanaughs’ counterclaims. A plain reading of

section 9.2 of the Condominium Property Act shows that “[a]ny attorneys’ fees incurred by [an]

Association arising out of a default by [a] unit owner” become part of unit owners’ respective

share of the common expense. (Emphases added.) 765 ILCS 605/9.2(b) (West 2014). The statute

does not expressly exclude fees incurred as a result of defending against a unit owners’

counterclaims, and we see no reason why the remaining unit owners should bear the cost of

defending a counterclaim raised in an action brought of their behalf against a unit owner that

purportedly is not meeting its obligation imposed by the Declaration. Similarly, section 9-111 of



                                                  19 

1-16-0870



the Forcible Entry and Detainer Act provides that the condominium association may recover

reasonable attorney fees. 735 ILCS 5/9-111(a) (West 2014). Again, the recoverable fees are not

expressly limited to those incurred prosecuting the forcible action, but includes fees incurred by

an association based on a unit owner’s failure to pay. The Cavanaughs have failed to establish

that the fees incurred by North Spaulding in defense of the Cavanaughs’ counterclaim are not

recoverable. We find that, under the plain and ordinary language of the applicable statutes, North

Spaulding may recover reasonable attorney fees for defending against the Cavanaughs’

counterclaim. The trial court did not abuse its discretion in awarding North Spaulding attorney

fees in connection with the Cavanaughs’ counterclaim.

¶ 43   The Cavanaughs also argue that North Spaulding’s fees were “excessive,” since North

Spaulding incurred almost $3000 in legal fees before obtaining service of process on the

Cavanaughs and expended significant time responding to the Cavanaughs’ emergency motion for

substitution of judge as a matter of right. The legislature is aware of the various provisions

available to defendants in civil litigation, and it chose not to afford any limitation other than

“reasonableness” on a condominium association’s ability to recover attorney fees. The

Cavanaughs present virtually no argument demonstrating how the trial court abused its

discretion, and merely urge us to agree that the fees were excessive. Whether the fees were

excessive in light of the nature of the work performed is a matter within the trial court’s

discretion. See 735 ILCS 5/9-111(b) (West 2014). We have reviewed the fee petition filed with

the trial court, which was supported by detailed time records, and we are satisfied the fees sought

are reasonable, particularly given the nature of the defense advanced by the Cavanaughs.

Furthermore, the record on appeal does not include a transcript of the hearing on North

Spaulding’s fee petition, nor have we been provided with a bystander’s report or any other report



                                                20 

1-16-0870



of the proceedings that might shed light on what factors were considered by the trial court. Any

doubts that arise from the incompleteness of the record on appeal are resolved against the

appellant, and the absence of the transcript of the hearing on the petition for attorney fees leaves

us with no basis for holding that the trial court abused its discretion in determining the

reasonableness of those fees. See Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984).

¶ 44    The Cavanaughs raise two final arguments. First, they contend that the trial court abused

its discretion in granting North Spaulding all of the attorney fees it sought where part of those

fees appear to have been incurred defending Westward, the third-party defendant. Second, the

Cavanaughs argue that North Spaulding was granted attorney fees in the amount of $23,117.50,

when the fee petition sought $22,493.10, 4 and that the trial court awarded $926.23 in costs, when

the documentation attached to the fee petition, according to the Cavanaughs, only amounted to

$813.83. 5

¶ 45    We agree that North Spaulding did not establish that it was entitled to recover attorney

fees and costs incurred on behalf of Westward. The plain language of the Condominium Property

Act and the Forcible Entry and Detainer Act permit a condominium association to recover

attorney fees and costs “arising out of” and “based on” a unit owners’ failure to pay, but North

Spaulding points to no statutory provision that expressly permits the condominium association to

recover fees and costs incurred by a third-party defendant. Neither the Condominium Property

Act nor the Forcible Entry and Detainer Act contains a “prevailing party” attorney fees and costs

provision. It is clear from reviewing the invoices attached to the fee petition that part of the fees

        4
          The Cavanaughs allege that the invoices attached to the fee petition only amounted to
$27,007.70.
        5
          We are skeptical of the Cavanaughs’ claim on this point, as they appear to have overlooked $120
in charges clearly set forth in the invoices. The Cavanaughs’ brief contains a table of charges purportedly
based on the invoices attached to North Spaulding’s fee petition. The Cavanaughs’ table includes a line
item for “Sheriff Fee for Posting” in the amount of $60. According to North Spaulding’s invoices, there
were three charges for Sheriff Fee for Posting, at the rate of $60 each.
                                                    21 

1-16-0870



recovered by North Spaulding relate to attorney fees and costs incurred by its management

company Westward. 6

¶ 46    If a trial court’s decision rests on an error of law, then it is clear that an abuse of

discretion has occurred, as it is always an abuse of discretion to base a decision on an incorrect

view of the law. Silverberg v. Haji, 2015 IL App (1st) 141321, ¶ 34 (citing People v. Porter-

Boens, 2013 IL App (1st) 111074, ¶ 10). Although we lack a report of proceedings and have an

inadequate basis to determine whether the trial court abused its discretion in determining the

reasonableness of the requested fees, we are satisfied that North Spaulding’s petition for attorney

fees and costs clearly includes fees and costs incurred by the third-party defendant Westward,

which North Spaulding has not established are recoverable.

¶ 47    We therefore affirm the award of attorney fees to North Spaulding based on the hourly

rate and time expended on behalf of North Spaulding as presented to and approved by the trial

court. However, we vacate the trial court’s award of $23,117.50 in attorney fees in favor of

North Spaulding to the extent that this award includes attorney fees incurred by of Westward in

its defense of the third-party complaint filed against it. We vacate the trial court’s award of

$926.23 in costs in favor of North Spaulding, and remand for a hearing on North Spaulding’s

petition for attorney fees. On remand, the trial court should exclude attorney fees and costs

attributable to Westward’s defense of the third-party complaint, unless the association can cite to

other statutory authority, and ensure that the attorney fees and costs awarded to North Spaulding

are properly supported.




        6
         For example, North Spaulding filed a motion to dismiss the Cavanaughs’ original and first
amended counterclaim, while Westward filed a motion to dismiss the original and first amended third-
party complaint. It is also clear that some of the costs itemized include the appearance fee for Westward,
and costs associated with filing documents on behalf of Westward.
                                                   22 

1-16-0870



¶ 48                                      CONCLUSION

¶ 49   For the foregoing reasons, we affirm the trial court’s order denying the Cavanaughs’

section 2-1110 motion for judgment and denying their motion to reconsider, we affirm the trial

court’s order denying the Cavanaughs’ motion for a new trial, we affirm the award of attorney

fees and the rate and hours expended on behalf of North Spaulding, we vacate the trial court’s

order granting attorney fees in favor of North Spaulding to the extent the award includes attorney

fees incurred by Westward in its defense of the third-party complaint, and remand for further

proceedings consistent with this order.

¶ 50   Affirmed in part; vacated in part; remanded with instructions.




                                               23